Citation Nr: 0932162	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  03-18 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1980 to 
January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the claim sought.  In 
December 2003, the Veteran's claims file was transferred to 
the RO in Pittsburgh, Pennsylvania.  

In March 2005, the Veteran's claim was remanded for further 
development.  The claim is again before the Board for 
appellate review.

As noted more than four years ago in the March 2005 remand, 
the Veteran has raised the issue of entitlement to service 
connection for a right hip disorder, as well as entitlement 
to an increased rating for right knee arthritis.  As these 
issues are not currently certified or developed for appellate 
review, they are referred to the RO for immediate action.


FINDINGS OF FACT

1. The Veteran failed without good cause to submit all 
examination records concerning his low back disorder.

2. VA has made all reasonable efforts to assist the Veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
the claim. 

3.  Based on the evidence of record, the Veteran's back 
disorder is not etiologically related to service.


CONCLUSION OF LAW

A low back disorder was not incurred in, or aggravated by, 
active duty service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.655 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act (VCAA) 
have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the Veteran in April 2001 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and what part VA will attempt 
to obtain.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question for the claim on appeal.  Specifically, VA did not 
inform the Veteran of how disability evaluations and 
effective dates are assigned until February 2008.

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless.  Notice 
errors may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).  In this case, the Veteran's claim was 
readjudicated after proper notice was provided.  See July 
2009 Supplemental Statement of the Case.  Therefore, the 
Board finds no prejudice based on lack of notice.

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  In accordance with a remand directive, the RO 
made arrangements to schedule the Veteran for a VA 
examination.  As the Veteran lives outside of the United 
States, the RO provided all necessary information for 
scheduling an examination, and worked with the American 
Embassy in his country of residence.  The Veteran had his 
examination sometime in 2009.  Several attempts to contact 
the Veteran and obtain a copy of the completed examination 
report by fax were made from December 2008 through July 2009, 
both via email and regular mail.  The Veteran responded in 
January 2009, noting that he was still waiting for an 
examination.  A representative from the American Embassy 
responded in July 2009 noting that the Veteran refused help 
from the Embassy and was obtaining an examination on his own.  
In July 2009, after several attempts to contact the 
appellant, he responded stating that he would send a copy of 
the examination report on July 17, 2009.  To date, the 
examination report has not been received.  A formal finding 
of unavailability was prepared and associated with the claims 
file in July 2009.

The RO also requested the Veteran's post-service treatment 
records.  All relevant records were received and associated 
with the claims file.

The Board finds that the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
by presenting pertinent evidence.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
Veteran that reasonably affects the fairness of this 
adjudication.  Thus, the Board may address the merits of this 
appeal.  See 38 C.F.R. § 3.159(c).

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, private treatment records, and VA medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  The absence of any one element 
will result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

As noted above, the Veteran failed to submit the relevant 
evidence concerning an examination of his low back despite 
repeated requests to do so by VA.  Indeed, there is no 
corroborating evidence that the appellant actually reported 
for any scheduled examination.  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original or reopened compensation claim, the claim shall be 
rated based on the evidence of record.  38 C.F.R. § 3.655.

The Veteran argues that his current low back disorder was 
caused by an in-service fall that occurred in November 1989.  
Service treatment records show that the Veteran slipped at 
work, falling 12 feet; injuring his right hip and suffering a 
right elbow abrasion.  After falling, he complained of right 
hip pain when getting up and down.  He had normal range of 
hip motion.  There were, however, no complaints or findings 
pertaining to any back injury or any back pain.

The Veteran's service treatment records are silent for 
complaints of or treatment for low back symptoms.  At the 
Veteran's retirement examination in October 1999, he noted 
that his spine was normal.  The Veteran specifically denied 
"recurrent back pain" on his Report of Medical History.

When the Veteran filed his claim in February 2001, he 
requested compensation related to "an injury due to a 12 
[foot] fall in military."  At his April 2002 VA examination, 
the Veteran reported that he injured his back after falling 
during service.  He was diagnosed with low back pain.

A March 2004 post-service outpatient record noted that the 
etiology of the Veteran's back pain "[was] likely [a] 
residual from trauma."  The physician did not, however, 
specify what trauma to which he was referring, what evidence 
was considered in making the statement, and he did not 
provide a rationale for his opinion.  The United States Court 
of Appeals for Veterans Claims has held that where a 
physician is unable to provide a definite causal connection, 
the opinion on that issue constitutes "what may be 
characterized as 'non-evidence.'"  See Perman v. Brown, 5 
Vet.App. 237, 241 (1993).  Moreover, while the physician may 
have examined the claimant, assuming that he was linking any 
diagnosed back disorder to service, there is no indication 
that he formed his opinion on a basis separate from the 
appellant's recitation of his medical and service background.  
As an opinion based on an inaccurate factual premise has no 
probative value, Reonal v. Brown, 5 Vet.App. 458, 460-61 
(1993), we find that the opinion does not provide a basis 
upon which to grant service connection.  

The Veteran has submitted several lay statements from other 
soldiers noting that the appellant injured his hip and back 
during the fall.  These statements do not provide competent 
evidence of a continuity of symptomatology between the 1989 
fall and any current back disorder.

The record clearly shows that the Veteran suffered a fall 
while in service.  The Board also concludes, however, that 
the preponderance of the evidence weighs against the 
Veteran's argument that his current back disability is 
related to service.  In adjudicating a claim, the Board must 
assess the competence and credibility of the veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
Board also has a duty to assess the credibility and weight 
given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Board acknowledges that the Veteran is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency of evidence, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  See also Buchanan, 451 
F.3d at 1337 (The Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence).

At the time of the injury, the Veteran did not complain of 
any back pain.  Rather, he specifically noted that he injured 
his right hip and right elbow.  For the remainder of his time 
in service, the Veteran did not seek treatment for his back 
pain.  Ten years later at retirement, he still did not 
complain of any back problems.  He did, however, clearly note 
that he was suffering from right knee problems.  Even when 
filing his claim in 2001, the Veteran never specifically 
claimed a back disorder.  He noted that he wanted 
compensation for "an injury" related to his fall.  The 
Board finds the Veteran's statement while seeking treatment 
immediately after his fall to be more probative and credible 
than his current testimony that he injured his back during 
his fall.  See Rucker, 10 Vet. App. at 73 (statements made to 
physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy).  Further, his present statements 
about his back injury are internally inconsistent with his 
other statements during treatment after his fall and at 
retirement.  Therefore, the Board affords more probative 
weight and credibility to his in-service statements and 
treatment than to his current statements presented in support 
of a claim for monetary benefits.  Thus, the claim is denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


